Case 16-80774-JJG-13       Doc 48 Filed 11/07/18 EOD 11/07/18 13:51:27          Pg 1 of 2
                          SO ORDERED: November 7, 2018.




                          ______________________________
                          Jeffrey J. Graham
                          United States Bankruptcy Judge




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF INDIANA
                              TERRE HAUTE DIVISION

In Re:                                                 CASE NO. 16-80774-JJG-13
         JAMES PAUL MORRISON
                Debtor
         Social Security No.: ###-##-5758

To:      VERDICO RECYCLING MIDWEST INC
         ATTN: PAYROLL DEPT
         10535 JAMES ADAMS ST
         TERRE HAUTE, IN 47805-
         (hereinafter "the Employer")

                                    AMENDED
                           ORDER DIRECTED TO EMPLOYER
                                 TO PAY TRUSTEE

         The above named debtor has filed for relief under Chapter 13 of the United

States Bankruptcy Code and having submitted all future income to the jurisdiction of this

court in accordance with the statute, it is,

         ORDERED, ADJUDGED AND DECREED by the Court that until further order of

this court, the Employer from whom the debtor receives income deduct from said
Case 16-80774-JJG-13       Doc 48    Filed 11/07/18   EOD 11/07/18 13:51:27       Pg 2 of 2



income the sum of $920.00 each month (may be withheld bi-weekly or weekly)

beginning immediately and deduct a similar amount each pay period thereafter,

including any period for which the debtor receives periodic or lump sum payment as a

result of vacation, termination, or other benefits payable to the debtor and to remit the

deductions to:

                            DONALD L. DECKER
                            CHAPTER 13 TRUSTEE
                            P.O. BOX 206
                            MEMPHIS, TN 38101-0206

       The debtor name and case number must be included with the remittance.

       IT IS FURTHER ORDERED that the employer shall notify trustee if the debtor's

income is terminated;

       IT IS FURTHER ORDERED THAT this order supersedes previous orders made

to the employer in this case.

                                               ###
